Detailed Action
Summary
1. This office action is in response to the amendment filed on January 12, 2022. 
2. Applicant has canceled claims 5.
3. Applicant has amended claims 1, 9-10 and 18-20. Claim 1 is amended herein to incorporate the allowable subject matter of claim 5. Claims 9-20 have been previously allowed.
4. Claims 1-4 and 6-20 are pending and has been examined.
5. Claims objection has been withdrawn. 
Drawings
6. The drawings submitted on 05/18/2020 are acceptable.
Notice of Pre-AIA  or AIA  status
7. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable subject matter
8. Claims 1-4 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “a second protective earth connection, directly coupled to the signal source; and a protective earth detection element, disposed between the protective earth connection and the second protective earth connection."
In re to claim 9, claim 9 the prior art fails to disclose or suggest the emboldened and italicized features recites “a first current sense circuit coupled between the signal source and the neutralizing-point; a first3 4892-8398-5161, v. 1Appl. No. 16/876,705Docket No.: 1511.PGR15260 Response Dated January 12, 2022Examiner: TIKU, SISAY G Reply to Office Action of September 21, 2021TC/A.U. 2839voltage sense circuit coupled between the signal source and the neutralizing-point; a second current sense circuit, comprising a current sensor coupled between the second end of the neutral grounding resistor and a protective earth connection; and a second voltage sense circuit, coupled to the first end of the neutral grounding resistor.”
In re to claim 18, claim 18 the prior art fails to disclose or suggest the emboldened and italicized features recites “sensing a first current (I1) between the signal source and the neutralizing point; sensing a first voltage (V1) between the signal source and the neutralizing point; sensing a second current (I2) between the second end and a protective earth terminal; and determining a ratio of V1/ I1 and a ratio of V2/I2; and sending a trip signal to disconnect the power system, when just the ratio of V1/I1, just the ratio of V2/I2 or both the ratio of V1/I1 and the ratio of V2/I2 fall outside of a predetermined range.”
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-4 and 6-8, claims 2-4 and 6-8 depend from claim 1, thus are also allowed for the same reasons provided above.
In re to claims 10-17, claims 10-17 depend from claim 9, thus are also allowed for the same reasons provided above.
In re to claims 19-20, claims 19-20 depend from claim 18, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Primary Examiner, Art Unit 2839